Exhibit (g)(2) APPENDIX A To SSB Master Custodian Agreement dated November 17, 2008 (Effective as of January 27, 2015) Cash Account Trust Government & Agency Securities Portfolio Tax-Exempt Portfolio Cash Management Portfolio Cash Reserve Fund, Inc. Prime Series Deutsche Equity 500 Index Portfolio Deutsche High Income Opportunities Fund, Inc. Deutsche High Income Trust Deutsche Income Trust Deutsche Core Fixed Income Fund Deutsche Global High Income Fund Deutsche Global Inflation Fund Deutsche GNMA Fund Deutsche High Income Fund Deutsche Short Duration Fund Deutsche Strategic Government Securities Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund Deutsche Institutional Funds Deutsche EAFE Equity Index Fund Deutsche Equity 500 Index Fund Deutsche S&P 500 Index Fund Deutsche U.S. Bond Index Fund Deutsche Investment Trust Deutsche Capital Growth Fund Deutsche Core Equity Fund Deutsche Large Cap Focus Growth Fund Deutsche Mid Cap Growth Fund Deutsche Small Cap Core Fund Deutsche Small Cap Growth Fund Deutsche Investments VIT Funds Deutsche Equity 500 Index VIP Deutsche Small Cap Index VIP Deutsche Market Trust Deutsche Alternative Asset Allocation Fund Deutsche Diversified Market Neutral Fund Deutsche Global Income Builder Fund Deutsche Select Alternative Allocation Fund Deutsche Strategic Equity Long/Short Fund Deutsche Money Funds Deutsche Money Market Prime Series DWS Money Market Trust Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional Deutsche Money Market Series NY Tax Free Money Fund Tax Free Money Fund Investment Deutsche Multi-Market Income Trust Deutsche Municipal Income Trust Deutsche Municipal Trust Deutsche Managed Municipal Bond Fund Deutsche Short-Term Municipal Bond Fund Deutsche Strategic High Yield Tax-Free Fund Deutsche Portfolio Trust Deutsche Core Plus Income Fund Deutsche Floating Rate Fund Deutsche Securities Trust Deutsche Communications Fund Deutsche CROCI Sector Opportunities Fund Deutsche Health and Wellness Fund Deutsche MLP & Energy Infrastructure Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche Science and Technology Fund Deutsche State Tax-Free Income Series Deutsche California Tax-Free Income Fund Deutsche Massachusetts Tax-Free Fund Deutsche New York Tax-Free Income Fund Deutsche Strategic Income Trust Deutsche Strategic Municipal Income Trust Deutsche Target Date Series Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Deutsche LifeCompass Retirement Fund Deutsche Target Fund Deutsche Tax Free Trust Deutsche Intermediate Tax/AMT Free Fund Deutsche Value Series, Inc. Deutsche Equity Dividend Fund Deutsche Large Cap Value Fund Deutsche Mid Cap Value Fund Deutsche Small Cap Value Fund Deutsche Variable Series I Deutsche Bond VIP Deutsche Capital Growth VIP Deutsche Core Equity VIP Deutsche Variable Series II Deutsche Alternative Asset Allocation VIP Deutsche Global Income Builder VIP Deutsche Government & Agency Securities VIP Deutsche High Income VIP Deutsche Large Cap Value VIP Deutsche Money Market VIP Deutsche Small Mid Cap Growth VIP Deutsche Small Mid Cap Value VIP Deutsche Unconstrained Income VIP Investors Cash Trust Central Cash Management Fund Deutsche Variable NAV Money Fund Treasury Portfolio Tax-Exempt California Money Market Fund
